 BURROUGHS CORP.BurroughsCorporationandInternationalUnion,UnitedAutomobileAerospace and AgriculturalImplementWorkersofAmerica.Cases29-CA-1024 and 29-CA-1515December 16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn August 19, 1969, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceeding,finding the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended,and recommending that it ceaseand desist therefrom and take certain affirmativeaction,as set forth in the attached Trial Examiner'sDecision.He further found that Respondent had notengaged in certain other unfair labor practices andrecommended that such allegations be dismissed.Thereafter,theRespondent,theGeneral Counsel,and the Charging Party filed exceptions to the TrialExaminer'sDecision.TheRespondent and theGeneralCounsel filed briefs in support of theirexceptions.The General Counsel also filed a brief insupport of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, andthe entire record in this case,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner for the following reasons.For the reasons stated in the Trial Examiner'sDecision,we find that Respondent violated Section8(a)(5) and(1) of the Act by refusing on and afterDecember 22, 1966, to recognize and bargain withthe Union for the employees in the certified unit. Inany event,asRespondent refused to bargain andcommitted various other unlawful acts subsequent totheBoard'sdecision clarifying and amending thepreviously certified unit,'we find for the reasonsstated below,that by refusing to bargain with theUnion as the representative of employees in thecertifieduniton and after October 21, 1968,Respondent violated Section 8(a)(5) and(1)of theAct.On September 19, 1968, the Board issued itsdecision in the aforesaidUC-ACproceeding andordered that:'BurroughsCorporation,172 NLRB No. 247.331... the certification issued to the UAW in Case29-RC-320 be, and it hereby is, clarified andamended to reflect the facts that the New YorkCity branch has been renamed the New YorkCommercialBranch,andthattheserviceemployees assigned to the New York Financial,QueensandWestchesterbranchesoftheEmployer's New York District are included in thecertified unit.2Thereafter, by letter dated October 21, 1968, theUnion requested that it be recognized in all fourbranches, and by letter dated November 6, 1968, theRespondent refused. During this same period andsubsequent to the Board's decision in the UC-ACproceeding, the Respondent refused to furnish theUnion with data relating to the names, addresses,job classifications, branch assignments, rates of pay,dates of last salary increase, and related matterspertaining to all the employees in the unit involved.Inaddition,duringthisperiodRespondentunilaterally increased employee benefits when itassumedthefullcostofhospitalandmedical-surgical insurance coverage for employeedependents of all of the service employees in theunit without prior notice to the Union and withouthaving afforded them an opportunity to negotiateandbargainwithRespondent concerning suchchange in their terms and conditions of employment.In defense of its actions Respondent contends thattheBoardwaswrong in its clarification andamendmentof the unit in that it was arbitrary andcapricious and denied the employees their protectedrighttovotefororagainsttheUnion. Inchallenging the Board's decision, the Respondentinsists that each of the branches of its businessconstituteda separate, autonomous, and distinctappropriate unit. In addition, Respondent contendsthat it had a good-faith doubt as to the Union'srepresentative status inasmuch as the certificationyear had passed and a decertification petition hadbeen filedwhich raised a question concerningrepresentation.'We find no merit in Respondent's defenses. Withrespect to Respondent's contention that it had agood-faith doubt as to the appropriateness of theunit,itiswell settled that "good or bad faith isirrelevantwhere an employer's refusal is bottomedupon reasons other than those related to the union'smajority status."4 Furthermore, the Board has madeitquite clear that good faith doubt as to theappropriateness of a unit based on an erroneousview of the law is not available as a defense to arefusal-to-bargain charge.''Id'Burroughs Corporation,Case 2-RD-702'H & W Construction Company. Inc,161NLRB 852, and cases citedtherein.'H & W Construction Company. Inc., supra.See alsoOldKing Cole,Inc vN L.R.B,260 F.2d 530, 532 (C A. 6);Tom ThumbStores, Inc ,123 NLRB 833. For reasons set forth in the decision clarifying the unit(172 NLRB No. 247), wefind no merit in Respondent's contentions thatthe clerical unit is not an appropriate unit for purposes of collective180 NLRB No. 72 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also well settled that a certified union, uponexpiration of the first year following its certification,enjoysarebuttablepresumption itsmajorityrepresentative status continues.'This presumption isdesigned to promote stability in collective-bargainingrelationships,without impairing the free choice ofemployees.'Accordingly, once the presumption isshown to be operative,a prima faciecase isestablished that an employer is obligated to bargainand that its refusal to do so would be unlawful. Theprimafaciecasemay be rebutted if the employeraffirmatively establishes either (1) that at the timeof the refusal a majority of the unit employees nolonger desired representationby the Union; or (2)that the employer's refusal was predicated on agood-faith and reasonably grounded doubt of theunion's continued majority status.'As to the secondof these, i.e., "good-faith doubt," two prerequisitesfor sustaining the defense are that the asserted doubtmust be based on objective considerations' and itmust not have been raised in the context illegalantiunionactivities,orotherconductby theemployer aimed at causing disaffection from theunion or indicating that in raising the majority issuethe employer was merely seeking to gain time inwhich toundermine the union."Respondent here does not contend that it hasrebutted the presumption of majority status of theUnion; it contends, rather, that it has demonstratedthat it had reasonable grounds for doubting that theUnion continued to enjoy majority support. Uponanalysis,however,we find that Respondent'scontentions in this regard cannot be divorced fromitsobjection to the appropriateness of the unitdetermined by the Board in the UC-AC case. Inother words, in asserting its good-faith doubt of theUnion's majority Respondent is obliged to rely onitsown view that each of its branches constitutes anappropriateunit.Thus,Respondent argues thatinasmuch as the election resulting in the originalcertification in the Commerical branch was won bya vote of 107 to 64 and that shortly thereafter 86 ofthese employees were transferred to the Financialbranch,Respondent had reasonable grounds fordoubting theUnion'smajorityatthatbranchbecause it was possible that the 86 transfereesincluded all or a substantial number of the 64employeeswho voted against the Union. Onsomewhat the same basis when employees were laterbargaining'Celanese Corporation of America.95 NLRB 664, 671-672.'Id.'IdSeealsoIngress-Plastene,Inc..177 NLRB No. 70;Terre!!MachineCompany.173 NLRB No. 230;C & C Plywood Corporation. et al..163NLRB 1022.'SeeLaystromManufacturingCompany,151NLRB 1482, 1484,enforcement denied on other grounds(sufficiencyof evidence) 359 F.2d 799(C.A. 7);Ingress-Plastene.Inc., supra;TerrellMachineCompany,173NLRB No. 230; cf.United States Gypsum Company.157 NLRB 652."CelaneseCorporationofAmerica.supraat673.SeealsoIngress-Plastene,Inc ; TerrellMachine. supra; Bally Case and Cooler,Inc.,172 NLRB No. 106;enfd.416 F.2d 902 (C.A. 3), C &C PlywoodCorporationet al.,163 NLRB 136.transferred from the Commercial to the other twonew branches, the Respondent asserts it had agood-faith doubt in each instance as to the Union'smajority.Itistheoreticallypossible,thoughunlikely, that all 64 of the employees transferredfrom the Commercial to the Financial branch mighthave been those who voted against the Union. Ifsuch were the case, then the employees remaining intheCommercial branch undoubtedly would have allbeen unionsupporters except possibly those few whodid not vote in the election. On the other hand, it isas possible that all of the employees transferred tothe Financial branch were union supporters and thattheUnion thus lacked a majority in the certifiedunit.Respondent does not explain why it chose oneof two equally plausible - and equally unlikely -possibilities upon which to act. The answer is plain,itwas acting on the basis of its conviction that theUnion's certification ran only to the Commercialbranch and not to new branches carved out of it.This is confirmed by the Respondent's admittedrefusal to recognize the Union as the bargainingrepresentativeof the employees in the Queen'sbranch despite the fact that a majority of theemployees at that branch advised Respondent thatthey wished to continue to be represented by theUnion as well as by the realities of the situationwhich would indicate that in the absence of evidencethatemployeeswho transferredoutofthebargaining unit are of one persuasion or another,themix of union and nonunion supporters ispresumed to continue unchanged.We conclude, therefore, that Respondent's refusaltobargainwith the Union was not based on agood-faith doubt of the Union's majority status, butupon the conviction that its bargaining obligationwas limited to the Commercial branch.In that conviction Respondent was in error"whether or not the Union held a majority in each ofthevariousbranches.IntheUC-AC case, wedetermined that the appropriate unit is made up ofthe four branches. Prior to the fragmentization ofthe originalbranch bythe Respondenta majority ofthe employees had voted for the Union, and wediscernnothingintherecordtorebutthepresumption that this majority continued thereafter.Nor does the record disclose a reasonable basis fora good-faith doubt of the Union's majority in theamended and clarified unit. Respondent points tothe decertification petitions, but they were filed afterRespondent'sactions carving up the certified unitand its refusal to continue to recognizethe Union asthe representative of all unit employees occurred."The fact thatRespondent's conviction was not unreasonable in the lightof the Regional Director's unit determination in Case 29-RC-320 and theGeneral Counsel's refusal to issue a complaint on the charge alleging arefusal to bargain as to the Financial branch does not justify Respondent'slaterrefusal to bargain after the unit was clarified to include theCommercial branch and the other branches carvedoutof it byRespondent's transfer of employees. BURROUGHS CORP.Moreover,we have found that Respondent's refusalto recognize the Union as the representative ofemployees in the new branches was not based on adoubt of majoritystatus but on its views concerningthe appropriateness of separate bargaining units,views which were found to be in errorin the UC-ACproceeding,which finding we have reaffirmed herein.Accordingly,we find that Respondent has notrebutted the presumption flowing from the Union'scertification,andwe find that Respondent byrefusing to bargain with the Union on or aboutOctober 21,1969, in unilaterally assuming thepayment of medical insurance premiums and inrefusing information to the Union necessary forcollective bargaining violated Section 8(a)(5) and (1)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthatRespondent,BurroughCorporation, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.MEMBER ZAGORIA,concurring:Iconcur in the result.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE.DON WILSON, Trial Examiner: Upon a charge inCase 29-CA-1024 filed by International Union, UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of America, herein jointly and separately with itsLocal 365 called the Union, and sometimes the former iscalled the UAW or parent and the latter is called theLocal, on June 22, 1967, and amended on June 29, 1967,anduponacharge filedby the Union in Case29-CA-1515, on November 12, 1968, the General Counselof the National Labor Relations Board, herein the Board,issuedanOrder Consolidating Cases, Complaint andNoticeofHearing on February 28, 1969, and anamendment to the Complaint deleting paragraph 25,thereof,onMay 12, 1969, alleging that BurroughsCorporation,hereinRespondent, violated Section 8(a)(5)and (1) of the National Labor Relations Act,as amended,herein the Act.'Pursuant to due notice, a hearing in this matter washeld before me at Brooklyn, New York, on May 20 and21, 1969. The parties fully participated and filed briefswhich have been duly considered.Upon the entire record' in the case and from myobservation of the witnesses, I make the following:'During the hearing,General Counsel amended the wording of portionsof the complaint and Respondent amended portionsof his duly filedanswer'The ChargingParty's unopposed motions to offer letters dated June 30,1966,andMarch30, 1966,and to correct the transcript,have beenreceived and are granted.They are contained in one document with theletters attached.Theyare markedT.X. Exh. I.FINDINGS OF FACT1.RESPONDENTS BUSINESS333At all material times, Respondent has been a Michigancorporation,with its principal office in Detroit,Michigan,and it maintains places of business in various other States,where it engages in the manufacture,sale and distributionand installation and service of business machines andrelatedproducts.During the past year,which isrepresentative of its annual operations,itmanufactured,sold,and distributed at its places of business, productsvalued in excessof $50,000 which were shipped from saidplaces of business directly to States of the United Statesother than the State in which said places of business arelocated.At all times material,Respondent has been anemployer engaged in commerce within the meaning of theAct.11.THE LABOR ORGANIZATIONSTheInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers ofAmerica and its Local 365, each and both of which arecalled the Union herein, are labor organizations within themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesDid Respondent violate Section 8(a)(5) and (1) of theAct by unlawfully refusingsinceDecember 22, 1966, torecognize and bargain with the Union as the certifiedrepresentative of Respondent's employees at its Financial,Queens and Westchester branches in the New York Cityarea asthey came into existence; and did Respondentunlawfullyinterrogateemployeesconcerningtheiractivities on behalf of the Union on or about August 8,1968?B.The Facts, as to the Unlawful Refusal to BargainMany of the facts I shall find herein have already beenfound by the Board in Cases 29-UC-9 and 29-AC-5,reported at 172 NLRB No. 247, involving the Union andRespondent.Respondent properly recognizes that thisdecision of the Board is binding upon me, although itscounselmaintains the Board was in error in its decisionand was arbitrary and capricious.On January 11, 1966, the Union's parent, the UAW,wascertifiedasthebargainingrepresentativeofRespondent's employees in the following unit:Includes:All field service engineers, including fieldengineers 1, field engineers 2, field engineers 3, and fieldengineers 4, sorter specialists, stockroom clerks, shippingroom clerks and receiving room clerks employed byBurroughs Corporation, at its branch office in New York,New York.Excludes:Officeclericalemployees,salesrepresentatives,salestechnicalpersonnel,allotheremployees, watchmen, guards and supervisors as definedin the Act.3'The UAW assigned to the Localthe right to bargainfor the employeesin the unit on behalfof the UAWand itself 334DECISIONSOF NATIONALLABOR RELATIONS BOARDThe election resulting in the certification of January 11,1966, had a vote of 107 for the UAW and 64 against.Soonafterthecertification,thepartiesbegannegotiations concerning the only branch then in question,theCommercialbranch.Early in February 1966,°Respondent advised the Union it intended to open abranch, herein, as in the Board's decision,supra,calledthe Financial branch and assign approximately 86 unitemployees to the so-called new branch. The UnionrequestedRespondent to recognize it as the bargainingrepresentative of the employees at the Financial branch.Respondent refused. As found by the Board, the UAWfiled an 8(a)(5) charge in Region 2, on March 15, 1966,because of this refusal to bargain. The Regional Directordismissed the charge and the General Counsel denied anappeal on July 19, 1966. The Financial branch was openedon April 11, 1966, and Respondent still refused to bargainwith the Union as the representative of the employees atthis branch, about 86 in number.On July 13, 1966, Respondent and the Union executeda contract covering the employees of only the Commercialbranch.Of course, Respondent refused to recognize theUnion as the representative of the Financial branchemployees at that time and the Union took the best itcouldget,underthecircumstances.The contractcontained a union security clause as well as checkoffprovisions.While Article XXIV of the contract containeda"general"waiver clause, there is no evidence thatRespondent ever relied on this clause in its continuingrefusals to bargain with the Union as to the so-called"new branches" it "carved out" of the certified unit. Inrefusing to bargain with the Union concerning theFinancial branch employees, Respondent contended it didnot consider that branch as part of the certified unit and ithad a good faith doubt, particularly because of thenumerical results of the election, that the Financial branchemployeeswished to be represented by the Union.Respondent offered to enter into a consent electionagreement as to the Financial branch, which offer theUnion refused, insisting it was the certified bargainingrepresentative.On February 13, 1967, Respondent opened its so-calledQueens branch to which it assigned eight or nine fieldengineers from the Commercial branch. The Uniondemanded bargaining recognition as the representative ofthese employees. Respondent refused. About a week later,six of the eight or nine Queens employees, during workinghours,visitedamanagement representativeattheCommercial branch and stated they desired and wantedRespondent to recognize theUnion as bargainingrepresentative at the Queens branch. Respondent, throughitsdistrictmanager,Kuhn, refused.' The Union requestedrecognition for the Queens branch, with some fruitlessdiscussionabouta consent election, but Respondentrefused recognition and bargain mg.As the Board has already found, "On June 16, 1967,after the Petitioner gave timely notice to terminate its1-year contract, the Employer informed the Petitioner thatitintended to create a new branch office in WestchesterCounty for another segment of the Commercial branchand transfer to it the 10 unit employees who servicedaccounts in that segment." Respondent again refusedrecognition of the Union as bargaining representative of'Note that the 10(b) cutoff date is December 22, 1966'Respondentobviouslyknew from this meeting that the Unionrepresented a majority in Queens.these employees on the grounds that the Westchesterbranchwas not a part of the certified unit and thatRespondent had a good faith doubt that the Westchesteremployees wished to be represented by the Union. It againoffered to enter a consent election agreement. On June 22,1967, the same date the original charge in this case wasfiled, the Union filed the UC-AC petitions resulting in theBoard decision referred to,supra.In June 1967, according to the credited testimony ofAllan De Lorenzo, the UAW international representative,he asked the management representative at a bargainingconference that if the Union produced a sufficient amountof cards in Westchester and Queens, would RespondentrecognizetheUnion.Respondent,throughitsrepresentative,' stated it would not and that the only waytheUnion could represent the employees in Queens,Westchesterand the Financial branchwas to win anelection at each of those branches. Rozier insisted thatwhen they transferred men to a new branch they were nolongerconsideredpartofthecertifiedunitandRespondent would not recognize the Union as bargainingrepresentative at any of the new branches. Each timeRespondent opened a new branch, Financial, Queens,Westchester, the Union claimed each was a part of thebargaining unit for which it was the certified bargainingrepresentative and demanded recognition and bargainingand Respondent refused, claiming that each so-called newbranch was a separate unit and that it would recognize theUnion as the representative of the employees at each ofthese so-called new branches only as a result of separateelections.' Respondent refused to consider a card check ineach instance.On June 22, 1967, the Union filed its UC petition andthe original charge herein. On June 29, 1967, the Unionfiled the AC petition which was consolidated with the UCand resulted in the Board decision,supra.James Corbett, a member of the Union's negotiatingcommittee, testified credibly' that in June and July 1967,theUnion demanded and was refused recognition as thebargaining representative of the Financial branch andQueens and Westchester branches, until such time as theunitwas clarified.' The Union demanded, pending theoutcome of Board litigation, that it wanted employees ofallbranches treated as unionmembers,withduesdeductions until such time as the legal action was settled.On September 29, 1967, 29-RD-702 seeking to decertifytheUnion as the representative of the Commercialbranch, was filed.' °Rozier testified that from the time the General Counselsustained the Regional Director's dismissal of the Union's8(a)(5) charge on July 19, 1966, until the Union filed itsfirstamended AC petition on November 1, 1967, theUnion made no claim for recognition at the Financialbranch. As noted, this testimony was credibly contradictedby Corbett, and Rozier, himself, clearly and unequivocally'Rozier.'Respondent also claimed a good-faith doubt of majority.'His demeanor impressedme favorably'Note that throughout the transcriptthe reporter improperly used"classified"rather than"clarified."Iwas not pleasedwith the reporter'slateness in arrival at the hearing and other aspects of his reporting It wasstated byme that it was quarter aftertenand not quarter aftereleventhatthe parties discussed an interest in settlement discussionsIshould expectthat a reporterin an area whichhas all the rapid transit facilities such asNew York City, would arrive on time fora hearing.Itmay be that theBoard willseek to bring this to theattentionof the CSA ReportingCompany.All the parties arrived at the hearing on time"It was subsequentlydismissed BURROUGHS CORPreplied to the Trial Examiner's question that atall timessinceFebruary 1966 the Union claimed to be therepresentative of Respondent's employees at its Financialbranch.He further testified that atall timesRespondenthas refused to recognize the Union's demand forrecognition at the Financial branch.Ifind that as the Financial, Queens and Westchesterbranches opened the Union demanded bargaining andsince the particular dates has continued to demandbargaining rights, and Respondent has consistently and atallmaterial times refused. In the negotiations culminatingin the execution of the contract from December 1, 1967,toAugust 8, 1968, Rozier testified that the Uniondemanded that the Financial, Queens and Westchesterbranches be included within thebargainingunit to becovered in the contract. Respondent refused. The samewas true for the August 15, 1968, to August 15, 1969,contract.The three contracts executed by the parties hadidentical recognition, union security and waiver provisions.AllanDeLorenzo,theUnion'sinternationalrepresentative, credibly testified that the Union has alwaysenforced the union security provisions of the contracts.The Board, in its decision, found that the serviceemployees transferred to the new branch offices remainedpart of the original certifiedunit.The Board found thatthe transferred employees continued to share a communityof interestwith those who remained attached to theoriginalNew York Commercial branch office. The Boardordered that the certification issued to the Union in 1966he clarified and amended "to reflect the facts that theNew York City branch hasbeen renamedthe New YorkCommercial Branch, and that the service employeesassignedtotheNew York Financial, Queens andWestchesterbranchesof the Employers New YorkDistrict are included in the certifiedunit.""After the Board's decision,supra,the Union requestedthat it be recognized at all four branches, on October 21,1968, and on November 6, 1968, Respondent refused.On October 24, 1968, a first amended decertificationpetitionwas filed covering the four branches. It wasdismissed in March 1969.On November 12, 1968, the Union filed the charge in29-CA-1515,alleginga continued refusal to bargain in thecertifiedunit, as amendedand clarified.Respondentraises a numberof reasons for its refusalsto bargain with the Union. It primarily contends that theBoard,in itsdecision,supra,was wrong in that it wasarbitrary and capricious, and denied the employees theirprotected right to vote for or against the Union.It pointsout that 64 employees had votedagainst theUnion in theelection resulting in the originalcertification and it did notknow which of these employees were transferred to thebranches.Itfurthercontends that an original andamended decertification had been filed, further raising agood faith doubt as to the Union's representative status.Indisagreeingwith theBoard'sdecision,Respondentinsists thateach of thebrancheswas autonomous andconstituted a separate and distinct appropriateunit. Itfurther claims that the Unionover a longperiod of timeabandoned its claim torepresentthe employees at theFinancial branch. At all times,Respondentinsisted thateach new branch as it openedwas not apart of thecertifiedunit.Of course,Respondenthas consistentlyrefusedto bargainabout any of the new branches, but the"I find this equivalent to a finding that the employees as they weretransferred to the new branches always remained a part of the unit.335Respondent points out that the contracts with the Unionhave covered only the Commercial branch.' 2 Respondentcontends that the dismissal of the RD petitions waserroneous, claiming a question of representation existed.Concluding Findings as to Refusals to BargainIfind, as stated by the General Counsel in his briefthat:From April 11, 1966 to February 13, 1967 theCommercial and Financial branches constituted anappropriate unit for purposes of collective bargaining;fromFebruary 13, 1967 to July 3, 1967 theCommercial,FinancialandQueensbranchesconstitutedanappropriateunitforpurposesofcollectivebargaining;sinceJuly3,1967theCommercial,Financial,QueensandWestchesterbranches have constituted an appropriate unit forpurposes of collective bargaining; the Union has, at alltimessinceApril11,196.6beenthecertifiedrepresentative of these appropriate units, which at alltimes constituted the certifiedunitof January 11, 1966.Ifind the Board's decision makes the above findingabundantly clear and correct. The Board refers to thethree new branches as having beencarved outofthecertified unit." As I read the Board's decision, it foundthat as each new branch was carved out, the employeesremained part of the certified unit.Inote that the Board clarified and amended theUnion'scertification.Ifaquestionconcerningrepresentation had existed, it would have dismissed theUC and AC petitions. Cf.General Electric Company,127NLRB 724;United Aircraft Corporation,124 NLRB 392;Mississippi Lime Company,124 NLRB 884.Ifind that as each new branch opened, the Uniondemanded bargaining for the branch employees. I findthat the Union has at all times sought bargaining rights ateach of the four branches since the times they opened. Ifind,based on the entire record, that the Union neverwaived or abandoned its claim to be the bargainingrepresentative of the Financial branch employees. There isa "general waiver" clause in each of the contractscovering the Commercial branch. The Board had the firsttwo contracts before it and obviously found no waiver bythe Union to represent the employees at each of the fourbranches." I find it abundantly clear that the Union did"not clearly and unmistakeably" waive its statutory rightto be recognizedas the bargainingrepresentative at eachof the four branches which were part of the unit for whichitwas certified. It is clear from the record thatcontinuouslysinceDecember 22, 1966, Respondent hasrefusedtorecognizetheUnionasbargainingrepresentative at any branch other than the Commercial.ItisparticularlyastotheFinancialbranch thatRespondent claims waiver or abandonment by the Union.I -cannot ignore the testimony of Rozier, Director ofemployee relations for Respondent, to the Trial Examiner,alluded to above, thatatall timessince February 1966,theUnion has claimed to be the representative of"The Union's only choice under the circumstances."I understand the Board to find that each new branch was a part of thecertified unit."Otherwise it would not have found the employees of the four branches 336DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's employees at the Financial branch. I findthis to be true.The Union's demand for bargaining for the employeesat the Financial branch has been continuing to date, sinceApril 1966 and particularly sinceDecember 22,1966,which latter date is not only within the Section 10(b)period but is alsowithin the certification year.Respondenthas refused to bargain with the certified Union sinceDecember 22, 1966, within the certification year, as tomany employees within the certified unit. Respondent thusbegan its continuing 8(a)(5) and (1) violations within thecertification year, and thus is not to be heard to arguethat subsequently the certification year ran out and theUnion's irrebuttably presumed continuing majority couldbe questioned. During the certification year, and since,particularlybeginningwithDecember22,1966,Respondent has not recognized the Union as the certifiedrepresentativeof the bargaining unit, as Respondentcarved out various segments which remained part of thecertifiedunit.Respondent has not complied with itsbargaining requirements by recognizing the Union asrepresentative of only a partial segment of the certifiedunit. Since Respondent has continually refused to bargainwith the Union as the representative of all the employeeswithinthecertifiedunit,sinceaperiodwithin thecertification year," the Union's irrebuttable presumptionof majority status should be extended for 1 year from thedate Respondent begins to bargain with the Union as therepresentative of all the employees included in the unit asclarifiedand as the certification was amended in theBoard's decision,supraSince Respondent has bargained,despite the Union's requests, for only a partial segment ofthe employees in the certified unit since December 22,1966, it has failed to fulfill its obligations and has violatedSection 8(a)(5) and (1) of the Act.BecauseRespondent, since December 22, 1966, hascontinuously violated Section 8(a)(5) and (1) of the Act, itisnot to be heard to claim that the filing of the RDpetition, as amended," raised a good faith doubt of theUnion'smajority,because the very fact of refusing tobargain with the Unionwithinand continuously since thecertificationyear,encourages employee dissatisfactionwith the certified representative and tends to encouragethe filing of RD petitions. For the Respondent to claimthat it had a good faith doubt as to the Union's majoritybecause of the filing of RD petitions, after its violation ofSection 8(a)(5) and (1) of the Actwithinand continuouslysince the original certification year, is to claim a premiumfor its unlawful activity which tended to cause the filing ofRD petitions. SeeKarpMetal Products Co., Inc.,51NLRB 621,624;Sankrete of Northern California,142NLRB 293.Continuouslysincewithinthecertification year,Respondent has not given "the bargaining relationship .. .a fair chance to succeed."Frank Bros. Company v.N.L.R.B.,321 U.S. 702. Since this is so, the RD petitionsraisednoquestionsconcerningrepresentation,wereproperly dismissed, and cannot be considered as havingraised any good faith doubt in the mind of Respondent asto the Union's continuing majority status.It is not unnatural in claiming a good faith doubt as toappropriateness of the bargaining unit as consistentlyclaimed by the Union, and as found by the Board,supra,included inthecertified unit"At least since December22, 1966,within the 10(b) period"DismissedthatRespondent should rely on the Regional Director'sdismissaloftheUnion's8(a)(5)charge inCase2-CA-10932,and the dismissal's affirmance by theGeneralCounsel primarily because both found theFinancial branch to be a unit separate and distinct fromthe Commercial branch, and further that it should rely onthe fact that the Regional Director found, as reversed bytheBoard, in its decision,supra,that there were fourseparate and distinct units.However, it is the Board,undertheAct,whichischargedwithmakingdeterminations as to the appropriateness of units. TheBoard here found that since the certification in January1966, there has been one and not two or three or fourappropriate units and that the Union is the certifiedbargaining representative of the one unit, including fourbranches.Thus, the Board, in its decision,supra,hasfound and spoken, and held, "that the service employeesassignedtotheNew York Financial, Queens andWestchesterbranchesof the Employer's New YorkDistrict are included in the certified unit." The RegionalDirectors for Regions 2 and 29, and the General Counseland Respondent were wrong. Respondent's defense that atallmaterial times it had a good faith doubt as to theappropriateness of the unit as continuously contended forby the Union and as found by the Board, is of no avail toit."Good or bad faith is irrelevant where an employer'srefusal is bottomed upon reasons other than those relatedto the union's majority status."H & W. ConstructionCompany, Inc ,161NLRB 852. That Respondent had anerroneous view of the law, as found by the Board in itsdecision,supra,doesnotconstituteadefensetoRespondent's continued refusal to bargain with the Unionsince December 22, 1966. Good faith but erroneous doubtas to the appropriateness of a unit is not a good defensetoa refusal to bargain complaint, where the unit isappropriate.Here, the Board has made its finding as tothe appropriateness of the unit and assuming,arguendo,thatRespondent,buttressedby the actions of twoRegionalDirectorsand the General Counsel, at allmaterial times, had a view and a doubt contrary to theBoard's holding and the Union's claim, such view anddoubt avail it naught.TheUnion having been the certified bargainingrepresentative of all the employees included in the unit asfound above, I make the following concluding findingsbased upon admitted allegations of the complaint, asamended.As stated by General Counsel in his brief:Respondent, . byunilaterallychangingpension,insurance and vacation coverage, unilaterally assumingmedical insurance premiums, and refusing informationtotheUnion necessary for collective bargainingviolated Section 8(a)(5) and (1) of the Act."It is noted that some of the refusals to furnish informationoccurred subsequent to the Board's decision,supraB. The Alleged Interrogationof Employees,Membersof the Union's Negotiating Committee on August 8,1968The facts as to the alleged interrogation are in sharpdispute. The alleged interrogation admittedly occurred, ifat all, in the absence of the Union's representative andduring the course of bargaining."Of course,while admitting the factual allegations of the complaint inthese regards,Respondent,consistent with its overall position,denies anyviolations of Section 8(a)(5) or (I). BURROUGHS CORP.337In view of the primary importance of the 8(a)(5) and(I) issue which has been an issue since April 1966, beyondtheSection 10(b) period, I certainly agree with thestatement of counsel for the Charging Party in his briefthatthequestionof interrogation is "irrelevant."Assuming,arguendo,that the testimony of GeneralCounsel'switnesses as to what was said by way ofinterrogation at the bargaining session were credited, Iwould not find it coercive or violative of Section 8(a)(1) ofthe Act. I note the principal witness, James Corbett, toldtheTrialExaminer,when asked what employee wasinterrogated,thatRozier"didn'tinterrogateanyparticular person. There was talk going on between thewhole committee and who was there." When he named anemployee, Buser, he didn't remember "what he" did say."It is clear that the employee negotiating committee agreedtoproceedwiththebargainingwithout the unionrepresentative. I find no substantial evidence of a violationof Section 8(a)(1) by coercive interrogation on August 8.In any event, I would not recommend a remedial orderfor it. If it occurred, it was insubstantial and of nomoment in the course of bargaining negotiations. If itoccurred, it did not tend to be coercive. Let this very oldquestion of bargaining rights of the Union be firmly andfinally established and the Board should pay no heed tothis alleged isolated instance of interrogation.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's activities in violation of Section 8(a)(5)and (1), set forth in section 111, above, occurring inconnection with the operations of Respondent described insection 1, above, have a close, intimate, and substantialrelation to trade, traffic and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefrom,and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithas been found that since December 22, 1966,Respondent has unlawfully refused to bargain with theUnion as the certified bargaining representative of all theemployees in the unit for which the Union was certified. Ishall recommend that Respondent, upon request, bargainwith the Union and, if any understanding is reached,embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following.CONCLUSIONS OF LAW1.Respondent is an employerengaged incommercewithin the meaning of the Act.2.The UAW and its Local 365 are labor organizationswithin the meaning of the Act.3.All field service engineers, including field engineers 1,field engineers 2, field engineers 3, and field engineers 4,sorter specialists, stockroom clerks, shipping room clerksand receiving room clerks employed by BurroughsCorporation at its Commercial, New York Financial,Queens andWestchester branches of its New York"Rozier.District,excludingofficeclericalemployees,salesrepresentatives,salestechnicalpersonnel,allotheremployees, watchmen, guards and supervisors as definedin the Act, constitute an appropriate unit for the purposesof collective bargaining within the meaning of the Act.From April 11, 1966, to February 13, 1967, theappropriate unit was as above but limited to Respondent'sCommercial and Financial branches, and from February13, 1967, to July 3, 1967, was limited to Respondent'sCommercial, Financial, and Queen's branches, and sincethe latter date has included Respondent'sWestchesterbranch.Since the original certification, there has onlybeen but one unit.4.Since January 11, 1966, the Union has been, at alltimesmaterial,thecertifiedexclusivebargainingrepresentative of all the employees in the aforesaid unit,including the branches as carved out of the originalCommercial branch unit, the latter branch and the threecarved out units, constituting the unit as certified onJanuary 11, 1966.5.By refusing on and since December 22, 1966, withinthe certification year, to bargain collectively with theUnion as the exclusive representative ofallthe employeesin the certified appropriate unit, including the "carvedout" branches, Respondent has engaged in and is engaginginunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.By unilaterally changing pension, insurance, andvacationcoverage,unilaterallyassumingmedicalinsurance premiums, and refusing to furnish informationtotheUnionnecessaryforcollectivebargaining,particularly with respect to the three branches carved outof the Commercial branch, and which were part of thecertified unit, Respondent violated Section 8(a)(5) and (1)of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theacct.8.The refusal to bargain since December 22, 1966,beganwithin the so-called certification year and theUnion, not having been afforded a fair chance to succeedinbargaining forallthe employees within the certifiedunit,within the certification year, the certified Union'smajority status cannot be successfully challenged untilRespondent accords the Union a full and reasonableopportunity to bargain with Respondent foralltheemployees of whom the Union is the certified bargainingrepresentative.RECOMMENDED ORDERUpon the entire record in the case, including theforegoing findings of fact and. conclusions of law, it isrecommended that Respondent, its agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union,upon request, as the exclusive bargaining representative ofall the employees in the above-described unit, includingRespondent'sCommercial,Financial,QueensandWestchester branches.(b)Unilaterallymaking changes in the wages, hoursand working conditions of any of the employees in theunit described in (a) immediately above.(c) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir rights to join or assist the Union or any other labororganization or otherwise engage in activities protected by 338DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Unionas the exclusive representative of its employees in thecertified unit as clarified and amended in the Board'sdecision,supra,with respect to wages, hours of work, andother conditions of employment and, if an understandingis reached, embody same in a signedagreement.(b)Post at its Commercial, Financial, Queens andWestchester branches of its New York District, copies ofthe attached notice marked "Appendix."" Copies of saidnotice on forms provided by the Regional Director forRegion 29, shall, after being duly signed by Respondent'sauthorizedrepresentative,bepostedbyRespondentimmediately upon receipt thereof andmaintainedby it fora period of 60 days thereafter in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(c)Notify the above Regional Director,inwriting,within 20 days from the date of the receipt of thisDecisionandRecommendedOrder,whatstepsRespondent has taken to comply herewith.20"In the event that this RecommendedOrder be adopted bythe Board,the words"a Decision and Order"shall be substitutedfor thewords "theRecommendedOrder ofa Trial Examiner"in the notice In the furtherevent thatthe Board'sOrder be enforced bya decree of a United StatesCourt of Appeals, the words "a Decreeof the United States Court ofAppeals,Enforcing an Order"shallbesubstituted for the words "aDecision and Order.""In the event that this RecommendedOrderbe adopted by the Board,thisprovision shall bemodifiedto read-"Notify thesaidRegionalDirector,in writing,within 10 daysfrom the date ofthisOrder,what stepsRespondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse, upon request, to bargain withInternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkers of Americaand/or its Local 365, as the exclusive representative ofall our employees in the unit described below.WE WILL NOT unilaterally make any changes in thewages, hours and working conditions of any of ouremployees in the unit described below.WE WILL NOT in any like or related manner,interfere with, restrain or coerce our employees in thebelow described unit, in the exercise of their rights tojoin or assistthe above Unions or any other labororganization or otherwise engage in activities protectedby the Act.WE WILL, upon request, bargain collectively witheither or both of the above Unions as the exclusivecollective-bargaining representative of all our employeesin the following unit with respect to wages, hours ofwork, and other conditions of employment and, if anunderstanding is reached, embody such understandingin a signed agreement. The bargaining unit:Includes: All field service engineers, including fieldengineers 1, field engineers 2, field engineers 3 andfield engineers 4, sorter specialists, stockroom clerks,shipping room clerks and receiving room clerksemployed by us in our New York District, at ourCommercial,New York Financial, QueensandWestchester branches.Excludes:Officeclericalemployees,salesrepresentatives, sales technical personnel, all otheremployees,watchmen, guards, and supervisors asdefined in the Act.DatedByBURROUGHSCORPORATION(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 4th Floor, 16Court Street, Brooklyn, New York 11201, Telephone212-596-3535.